OPINION AND ORDER

John Brandon Bruce, Kentucky Bar Association (KBA) Member No. 91511, has filed an application for restoration to the practice of law in this Commonwealth after having been suspended in February 2012 for nonpayment of bar dues. Bruce has complied with the requirements for restoration, and the Board of Governors unanimously recommends to this Court that Bruce’s application be granted. We concur with the Board’s recommendation.
Accordingly, the Court ORDERS that John Brandon Bruce is hereby restored to the practice of law in this Commonwealth, subject to his payment of costs incurred by the KBA in this matter in the amount of $426.79, as certified by the KBA.
MINTON, C.J.; ABRAMSON, CUNNINGHAM, NOBLE, SCOTT, and VENTERS, JJ., sitting. All concur. SCHRODER, J., not sitting.
ENTERED: November 21, 2012.
/s/ John D. Minton, Jr.
Chief Judge